Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: March 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number: 000-51741 R&R Acquisition V, Inc. (Exact name of registrant as specified in its charter) Delaware 83-0424487 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 2,500,000 shares of the issuers common stock, par value $.0001 per share, outstanding as of May 11, 2009. R&R ACQUISITION V, INC. (A Development Stage Company) Quarterly Report on Form 10-Q For the Period Ended March 31, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Financial Statements Condensed Balance Sheets at March 31, 2009 (Unaudited) and December 31, 2008 2 Unaudited Condensed Statements of Operations for the Three Months Ended March 31, 2009 and March 31, 2008 and for the cumulative period from February 14, 2005 (Date of Inception) to March 31, 2009 3 Unaudited Condensed Statements of Cash Flows for the Three Months Ended March 31, 2009 and March 31, 2008 and for the cumulative period from February 14, 2005 (Date of Inception) to March 31, 2009 4 Notes to Unaudited Condensed Financial Statements 5 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4T. CONTROLS AND PROCEDURES 9 PART II. OTHER INFORMATION ITEM 6. EXHIBITS 9 SIGNATURES 10 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS R&R ACQUISITION V, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS March 31, 2009 December 31, ASSETS (Unaudited) Cash (TOTAL ASSETS) $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accrued expenses $ $ Loan payable - related party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' DEFICIENCY Preferred stock; $.0001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 75,000,000 Shares authorized, 2,500,000 issued and outstanding Additional Paid-in Capital Deficit accumulated during the developmental stage ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 2 R&R ACQUISITION V, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the For the cumulative period from Three Months Ended February 14, 2005 March 31, (Date of Inception) to March 31, 2009 Expenses Professional fees $ $ $ Formation and other costs Net Loss $ ) $ ) $ ) Weighted average number of common shares outstanding  basic and diluted Net loss per share: basic and diluted $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements 3 R&R ACQUISITION V, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the cumulative period from For the February 14, 2005 Three Months Ended (Date of March 31, Inception) to March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Changes in operating assets and liabilities (Decrease) increase in accrued expenses ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Contributed capital - Proceeds from related party loan - - NET CASH PROVIDED BY FINANCING ACTIVITIES - NET (DECREASE) INCREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Interest paid $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements 4 R&R ACQUISITION V, INC. (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 - Organization, Business and Operations R&R ACQUISITION V, INC. (the Company) was incorporated in Delaware with the objective to acquire, or merge with, an operating business. As of March 31, 2009, the Company had not yet commenced any operations. The Company, based on proposed business activities, is a blank check company. The Securities and Exchange Commission defines such a Company as a development stage company that has no specific business plan or purpose, or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; and is issued penny stock, as defined in Rule 3a 51-1 under the Securities Exchange Act of 1934. Many states have enacted statutes, rules and regulations limiting the sale of securities of blank check companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in its securities, either debt or equity, until the Company concludes a business combination. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation and, to a lesser extent that desires to employ the Companys funds in its business. The Companys principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of the officers and directors of the Company. NOTE 2 - Basis of Presentation The unaudited condensed financial statements have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying unaudited condensed financial statements include all adjustments (consisting of normal, recurring adjustments) necessary to make the Company's financial position, results of operations and cash flows not misleading as of March 31, 2009. The results of operations for the three months ended March 31, 2009 and 2008, and for the period February 14, 2005 (Date of Inception) to March 31, 2009, are not necessarily indicative of the results of operations for the full year or any other interim period. These unaudited condensed financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008. NOTE 3 - Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Development Stage Company The Company has not generated any revenues to date; accordingly, the Company is considered a development stage enterprise as defined in Statement of Financial Accounting Standards Board No. 7, Accounting and Reporting for Development Stage Enterprises. The Company is subject to a number of risks similar to those of other companies in an early stage of development. 5 R&R ACQUISITION V, INC. (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 4 - Loan Payable - Related Party and Related Party Transactions The Company has a loan payable of $40,334 to an affiliated company that is also a stockholder of the Company. The loan is non-interest bearing and is payable on demand. The loan is uncollateralized. During the years ended December 31, 2008 and 2007, the affiliated company contributed $20,000 and $21,000, respectively, to the Company for no additional consideration. During the three months ended March 31, 2009, the same company contributed an additional $10,000. NOTE 5 - New Accounting Standards Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying unaudited condensed financial statements. NOTE 6  Commitments and Contingencies and Related Party Transactions On January 29, 2009, the Company entered into an agreement with Kirk M. Warshaw, LLC (the LLC) for the use and occupancy, and administrative services, related to its principal offices. The agreement provides for quarterly payments from the Company to the LLC of $500. The effective date of the agreement is January 1, 2009. Kirk M. Warshaw, our Chief Financial Officer, is the managing member and sole shareholder of Kirk M. Warshaw, LLC. 6 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Throughout this Quarterly Report on Form 10-Q, the terms we, us, our and our company refers to R&R Acquisition V, Inc. Introductory Comment - Forward-Looking Statements Statements contained in this report include forward-looking statements within the meaning of such term in Section 27A of the Securities Act of 1933, as amended (the Securities Act) and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Forward-looking statements involve known and unknown risks, uncertainties and other factors, which could cause actual financial or operating results, performances or achievements expressed or implied by such forward-looking statements not to occur or be realized. Such forward-looking statements generally are based on our best estimates of future results, performances or achievements, predicated upon current conditions and the most recent results of the companies involved and their respective industries. Forward-looking statements may be identified by the use of forward-looking terminology such as may, can, will, could, should, project, expect, plan, predict, believe, estimate, aim, anticipate, intend, continue, potential, opportunity or similar terms, variations of those terms or the negative of those terms or other variations of those terms or comparable words or expressions. Readers are urged to carefully review and consider the various disclosures made by us in this Quarterly Report on Form 10-Q and our Form 10-K for the fiscal year ended December 31, 2008, and our other filings with the U.S.
